UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to COMMISSION FILE NUMBER 0-49767 MLM INDEX™ FUND (Exact name of registrant as specified in its charter) DELAWARE Unleveraged Series: 22-2897229 Leveraged Series: 22-3722683 Commodity L/N Unleveraged Series: 27-1198002 Commodity L/S Unleveraged Series: 20-8806944 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 405 South State Street, Newtown, PA (Address of principal executive offices) (Zip Code) (267) 759-3500 (Registrant's telephone number including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,”“large accelerated filer,” and “smaller reporting company” “ in Rule 12-b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer xSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). Yes oNo x MLM Index™ Fund Index to FORM 10-Q March 31, 2012 PART I – FINANCIAL INFORMATION Item 1 UnauditedCondensed Financial Statements: Page Number MLM Index™ Unleveraged Series 4-10 MLM Index™ Leveraged Series 11-17 MLM Commodity L/N Unleveraged Series 18-24 MLM Commodity L/S Unleveraged Series 25-31 Total Trust 32-38 Notes to Unaudited Condensed Financial Statements 39-48 Item 2 Management’s Discussion and Analysis of Financial Conditionand Results of Operations 49-53 Item 3 Quantitative and Qualitative Disclosures of Market Risk 53-55 Item 4 Controls and Procedures 55-56 PART II – OTHER INFORMATION Item 1 Legal Proceedings 57 Item 1A Risk Factors 57 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3 Defaults Upon Senior Securities 57 Item 4 Mine Safety Disclosures 57 Item 5 Other Information 57 Item 6 Exhibits 58 3 Index Item 1. Financial Statements. MLM INDEX™ FUND CONDENSED STATEMENTS OF FINANCIAL CONDITION MLM IndexTM Unleveraged Series As of March 31, 2012 (Unaudited) and December 31, 2011 ASSETS March 31, December 31, Cash and cash equivalents $ $ Due from broker Net unrealized gain on open futures contracts, at fair value - Interest receivable 11 2 Total assets $ $ LIABILITIES AND INVESTORS’ INTEREST Liabilities Redemptions payable $ $ Net unrealized loss on open futures contracts, at fair value - Brokerage commissions payable Management fee payable Subscriptions received in advance Accrued expenses Total liabilities Investors’ interest Total liabilities and investors’ interest $ $ See Notes to Unaudited Condensed Financial Statements. 4 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTM Unleveraged Series March 31, 2012 (Unaudited) Unrealized Percentage of Number of gain investors’ Description contracts (loss) interest Futures* Long futures contracts Financial $ ) )% Commodity 69 ) ) Short futures contracts Financial ) ) ) Commodity ) ) Net unrealized gain on open futures contracts, at fair value $ % * Derivatives are not designated as hedging instruments. See Notes to Unaudited Condensed Financial Statements. 5 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTM Unleveraged Series December 31, 2011 Unrealized Percentage of Number of gain investors’ Description contracts (loss) interest Futures* Long futures contracts Financial 97 $ % Commodity 5 ) ) Short futures contracts Financial ) ) ) Commodity ) Net unrealized loss on open futures contracts, at fair value $ ) )% * Derivatives are not designated as hedging instruments. See Notes to Unaudited Condensed Financial Statements. 6 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENTS OF OPERATIONS MLM IndexTM Unleveraged Series For the three months ended March 31, 2012 and 2011 (Unaudited) March 31, March 31, Investment income Interest $ $ Expenses Brokerage commissions Management fee Operating expenses Total expenses Net investment loss ) ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments ) Net change in unrealized appreciation or depreciation on investments ) Net realized and unrealized loss on investments ) ) Net loss $ ) $ ) See Notes to Unaudited Condensed Financial Statements. 7 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTM Unleveraged Series For the three months ended March 31, 2012 (Unaudited) Unleveraged Series Class A Class B Class C Class D Total Shares Shares Shares Shares Unleveraged Series Investors’ interest at December 31, 2011 $ Subscriptions - - - Redemptions ) ) - ) ) Transfers ) - - Net loss ) Investors’ interest at March 31, 2012 $ Shares at December 31, 2011 11 Subscriptions - - - Redemptions ) ) - ) Transfers (7 ) 10 - Shares at March 31, 2012 11 Net asset value per share: March 31, 2012 $ See Notes to Unaudited Condensed Financial Statements. 8 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTM Unleveraged Series For the three months ended March 31, 2011 (Unaudited) Unleveraged Series Class A Class B Class C Class D Total Shares Shares Shares Shares Unleveraged Series Investors’ interest at December 31, 2010 $ Subscriptions - - Redemptions ) ) - ) ) Transfers - ) - ) ) Net loss ) Investors’ interest at March 31, 2011 $ Shares at December 31, 2010 11 Subscriptions - - Redemptions ) ) - ) Transfers - ) ) Shares at March 31, 2011 11 Net asset value per share: March 31, 2011 $ See Notes to Unaudited Condensed Financial Statements. 9 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CASH FLOWS MLM IndexTM Unleveraged Series For the three months ended March 31, 2012 and 2011 (Unaudited) March 31, March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash and cash equivalents provided by (used in) operating activities Net change in operating assets and liabilities Due from broker ) Net unrealized (gain) loss on open futures contracts ) Interest receivable (9 ) ) Other assets - Brokerage commissions payable ) ) Management fee payable ) Accrued expenses ) Net cash and cash equivalents used in operating activities ) ) Cash flows from financing activities Subscriptions received, net of selling commissions Redemptions paid ) ) Net cash and cash equivalents provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash financing activities: Redemptions payable $ $ Subscriptions recorded which were received in advance $ $ See Notes to Unaudited Condensed Financial Statements. 10 Index MLM INDEX™ FUND CONDENSED STATEMENTS OF FINANCIAL CONDITION MLM IndexTM Leveraged Series As of March 31, 2012 (Unaudited) and December 31, 2011 ASSETS March 31, December 31, Cash and cash equivalents $ $ Due from broker Net unrealized gain on open futures contracts, at fair value - Other assets 1 Total assets $ $ LIABILITIES AND INVESTORS’ INTEREST Liabilities Redemptions payable $ $ Net unrealized loss on open futures contracts, at fair value - Brokerage commissions payable Management fee payable Accrued expenses Total liabilities Investors’ interest Total liabilities and investors’ interest $ $ See Notes to Unaudited Condensed Financial Statements. 11 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTM Leveraged Series March 31, 2012 (Unaudited) Unrealized Percentage of Number of gain investors’ Description contracts (loss) interest Futures* Long futures contracts Financial $ ) )% Commodity ) ) Short futures contracts Financial ) ) ) Commodity ) ) Net unrealized gain on open futures contracts, at fair value $ % * Derivatives are not designated as hedging instruments. See Notes to Unaudited Condensed Financial Statements. 12 Index MLM INDEX™ FUND CONDENSED SCHEDULE OF INVESTMENTS MLM IndexTM Leveraged Series December 31, 2011 Unrealized Percentage of Number of gain investors’ Description contracts (loss) interest Futures* Long futures contracts Financial $ % Commodity 15 ) ) Short futures contracts Financial ) ) ) Commodity ) Net unrealized loss on open futures contracts, at fair value $ ) )% * Derivatives are not designated as hedging instruments. See Notes to Unaudited Condensed Financial Statements. 13 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENTS OF OPERATIONS MLM IndexTM Leveraged Series For the three months ended March 31, 2012 and 2011 (Unaudited) March 31, March 31, Investment income Interest $ $ Expenses Brokerage commissions Management fee Operating expenses Total expenses Net investment loss ) ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments ) Net change in unrealized appreciation or depreciation on investments ) Net realized and unrealized loss on investments ) ) Net loss $ ) $ ) See Notes to Unaudited Condensed Financial Statements. 14 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTM Leveraged Series For the three months ended March 31, 2012 (Unaudited) Class A Class B Class C Class D Total Shares Shares Shares Shares Leveraged Series Investors’ interest at December 31, 2011 $ Subscriptions - Redemptions ) ) - ) ) Transfers ) - 9 Net loss ) Investors’ interest at March 31, 2012 $ Shares at December 31, 2011 14 Subscriptions - Redemptions ) ) - ) Transfers - 20 - - Shares at March 31, 2012 14 Net asset value per share: March 31, 2012 $ See Notes to Unaudited Condensed Financial Statements. 15 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CHANGES IN INVESTORS’ INTEREST MLM IndexTM Leveraged Series For the three months ended March 31, 2011(Unaudited) Class A Class B Class C Class D Total Shares Shares Shares Shares Leveraged Series Investors’ interest at December 31, 2010 $ Subscriptions - - Redemptions ) ) - ) ) Transfers - - - Net loss ) Investors’ interest at March 31, 2011 $ Shares at December 31, 2010 14 Subscriptions - - Redemptions ) ) - ) Transfers - 32 - - Shares at March 31, 2011 14 Net asset value per share: March 31, 2011 $ See Notes to Unaudited Condensed Financial Statements. 16 Index MLM INDEX™ FUND UNAUDITED CONDENSED STATEMENT OF CASH FLOWS MLM IndexTM Leveraged Series For the three months ended March 31, 2012 and 2011 (Unaudited) March 31, March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash and cash equivalents provided by (used in) operating activities Net change in operating assets and liabilities Due from broker ) Net unrealized (gain) loss on open futures contracts ) Interest receivable 1 (2
